                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                           NO. 5:18-CT-3186-FL

    JOSEPH RANDOLPH MAYS,                             )
                                                      )
                                 Plaintiff,           )
                                                      )
            v.                                        )
                                                      )                         ORDER
    T.B. SMITH, S. MA’AT, JAMIE                       )
    HOSKINS, V. WILLIS, J. HALFAST, R.                )
    MARTIN, LT. CHRISTOPHER, LT. K.                   )
    HENDRY, OFFICER V. WILKINS,                       )
    OFFICER GLASS, OFFICER SLAYDON,                   )
    OFFICER LASSITER, J. CARAWAY, and                 )
    JOHN/JANE DOES,                                   )
                                                      )
                                 Defendants.1         )
    --                                                )
    UNITED STATES OF AMERICA,                         )
                                                      )
                          Interested Party.           )


         This matter is before the court on defendants’ motions to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(6) (DE 53), and to strike plaintiff’s sur-reply in opposition to same (DE

66). The motion to dismiss was fully briefed and in this posture the issues raised are ripe for

ruling. For the reasons stated below, the court grants the motion to dismiss and denies as moot

the motion to strike.

                                     STATEMENT OF THE CASE

         Plaintiff, a D.C. Code offender proceeding pro se, commenced this action by filing


1
        The court has constructively amended the caption of this order to reflect dismissal of formerly named
defendants Ian Connors, Cpt. T. Leslie, Susan Dickerson, and H. Williams by orders entered February 27, 2019, and
December 29, 2019.




            Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 1 of 27
complaint on July 23, 2018, asserting claims for violations of his civil rights pursuant to Bivens v.

Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). Following

an initial period of frivolity review, the court allowed plaintiff to file the operative amended

complaint on October 29, 2019, asserting the following claims for relief: 1) First Amendment

claim alleging defendants retaliated against him for filing grievances, 2) Fifth Amendment claims

alleging that defendants placed him in administrative detention without cause, terminated him from

his UNICOR position, and transferred him to another correctional institution without providing

notice of the alleged misconduct or an opportunity to rebut the allegations, and 3) Fifth

Amendment claim alleging racial discrimination.

       The court, however, dismissed upon frivolity review plaintiff’s claims alleging denial of

medical care, unconstitutional conditions of confinement, violations Federal Bureau of Prisons

(“FBOP”) policies, denial of access to the courts, and unfair administrative remedy procedures.

The defendants, sued in their individual capacities only, are T.B. Smith (“Smith”), S. Ma’at

(“Ma’at”), Jamie Hoskins (“Hoskins”), V. Willis (“Willis”), J. Halfast (“Halfast”), R. Martin

(“Martin”), Lt. Christopher (“Christopher”), Lt. K. Hendry (“Hendry”), officer V. Wilkins

(“Wilkins”), officer Glass (“Glass”), officer Slaydon (“Slaydon”), officer Lassiter (“Lassiter”), J.

Carraway (“Caraway”), and unnamed officials designated John and Janes Does.

       Defendants filed the instant motion to dismiss on January 7, 2020, arguing plaintiff’s

complaint should be dismissed because it fails to state a claim upon which relief can be granted,

and because plaintiff failed to exhaust administrative remedies prior to filing this action. In

support, defendants rely upon memorandum of law, declaration Mallory Storus, an attorney at the

Federal Correctional Institution in Butner, North Carolina (“FCI-Butner”), and plaintiff’s


                                                 2




          Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 2 of 27
administrative remedy records. That same day, the court provided plaintiff notice, pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), that it may construe the motion as one for

summary judgment because the motion relied upon matters beyond the pleadings. Plaintiff

responded in opposition on October 24, 2019. In support, plaintiff relies upon his personal

declaration and exhibits thereto comprising his FBOP administrative remedy records, medical

records, and records pertaining to his placement in administrative detention and transfer.

Defendants filed reply in further support of the motion to dismiss on April 7, 2020.

         On May 22, 2020, plaintiff filed unauthorized sur-reply responding to issues raised in

defendants’ reply brief. On June 4, 2020, defendants filed motion to strike plaintiff’s sur-reply.

Plaintiff did not respond to the motion to strike.

                                      STATEMENT OF THE FACTS

         The facts, as alleged in plaintiff’s complaint, may be summarized as follows. Plaintiff is

a D.C. Code offender in FBOP custody, and he was housed at FCI-Butner and subsequently the

Federal Correctional Institution in Gilmer, West Virginia (“FCI-Gilmer”) during the relevant time

period. (Am. Compl. (DE 1) ¶ 3). On June 20 2016, plaintiff submitted administrative remedy

request to the FBOP regional director’s office, complaining that defendant Hoskins, the FCI-

Butner UNICOR2 optics factory manager, “engaged in racial discrimination, disparate treatment,

harassment, abuse of authority, and defamation of character against plaintiff.” (Id. ¶¶ 6, 22; Am.

Compl Ex. 1 (DE 45-2) at 4).3 Plaintiff further alleged that defendant Hoskins gave “preferential



2
         UNICOR is an FBOP employment program. (See, e.g. Am. Compl. (DE 45) ¶ 3).
3
         Unless otherwise specified, page numbers specified in citations to the record in this order refer to the page
number of the document designated in the court’s electronic case filing (ECF) system, and not to page numbering, if
any, specified on the face of the underlying document.

                                                          3




            Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 3 of 27
treatment” to other inmates. (Am. Compl. Ex. 1 (DE 45-2) at 5). On June 25, 2016, plaintiff

filed another administrative remedy request with the regional director complaining that defendants

Hoskins and another FBOP official retaliated against him by accusing him of malingering and

using abusive and demeaning language. (Id. at 4). These grievances, however, were rejected

because they did not raise sensitive issues and thus plaintiff was required to submit them at the

institution level. (See Am. Compl. (DE 45) ¶¶ 22-26; Am. Compl. Ex. 2 (DE 45-2) at 6-7).

       On July 12, 2016, plaintiff resubmitted the foregoing administrative remedy requests at

FCI-Butner on “BP-8” forms. (See Am. Compl. Ex. 3 (DE 45-2) at 8). Defendant Martin,

plaintiff’s unit counselor, forwarded the BP-8 forms to defendant Hoskins to attempt informal

resolution of plaintiff’s complaints.    (Am. Compl. (DE 45) ¶¶ 9, 32).         On July 29, 2016,

defendants Hoskins and Dickerson, a UNICOR optics factory supervisor, met with plaintiff to

discuss his concerns. (Id. ¶¶ 33-34). During that meeting, defendants Hoskins and Dickerson

“reassured” plaintiff that he would not be transferred to another correctional facility. (Id. ¶ 34).

       On August 10, 2016, defendant Ma’at, the associate warden at FCI-Butner, confronted

plaintiff and accused him of “giving his secretary a hard time” in reference to processing another

administrative remedy request. (Id. ¶ 39). Plaintiff disagreed that he gave defendant Ma’at’s

secretary a hard time, noting that he only expressed his disagreement with the secretary’s position

on the procedures for filing his administrative remedy request. (Id. ¶¶ 40-41).

       On August 11, 2016, defendants Hoskins and Ma’at met with plaintiff in the dining hall to

address plaintiff’s concerns about his UNICOR position. (Id. ¶¶ 43-50). Plaintiff informed

defendant Ma’at that defendant Hoskins had withheld information from plaintiff that was

necessary to complete his work as a lead mechanic. (Id. ¶¶ 3, 49-50). Defendant Hoskins


                                                 4




          Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 4 of 27
responded that he provided the information to another inmate who had “IT experience” but failed

to acknowledge that plaintiff was the lead mechanic, had been trained on the relevant machines by

an outside contractor, and had prior experience working in an information technology position.

(Id. ¶¶ 54-60). Defendant Hoskins then allegedly falsely accused plaintiff of “starting to disrupt

the orderly running of the facility.” (Id. ¶ 64). Plaintiff responded by stating “we have two

choices. I can [file an administrative remedy request] or - -”4 and before plaintiff could finish the

sentence defendant Ma’at stated, “or we can fire you! If you [are not] trained, we can fire you

and get someone else.” (Id. ¶¶ 66-67). Defendant Ma’at then stated, “you [do not have a] union”

in an allegedly intimidating and arrogant manner. (Id. ¶ 69). Plaintiff then asked whether his

co-worker would be held accountable,5 and defendant Hoskins replied, “what do you want me to

do, this is prison.” (Id. ¶¶ 70-71). Defendant Ma’at then stated, “fire them both! We can fire

both of you and get someone to replace both of you.” (Id. ¶ 73). Plaintiff then calmly walked

out of the dining hall. (Id. ¶ 75). Plaintiff, who is African American, was fired from his position,

but his white co-worker was not. (See id. ¶¶ 74, 197-204).

        Plaintiff was accused of making threatening comments to staff and threatening to cause a

work stoppage during the meeting with defendants Ma’at and Hoskins. (Id. ¶¶ 76, 89; Am.

Compl. Ex. 42 (DE 45-2 at 71).6 Later that same day, defendants Christopher and Hendry, FCI-


4
        If plaintiff had been allowed to finish the sentence, he would have said “or we can work this out.” (Am.
Compl. (DE 45) ¶ 67).
5
        Plaintiff suggests that his co-worker also should have been reprimanded for “disrupting” the orderly running
of the UNICOR program. (See Am. Compl. (DE 45) ¶¶ 70-71).
6
         Defendants Ma’at and Hoskins alleged specifically that plaintiff “became agitated and made threatening
comments” during the meeting, which included the following: “[Plaintiff stated, ‘He would do what he had to do.’
He said he was the one who works on the equipment in UNICOR, and he could cause problems in the factory.” (Am.
Compl. Ex. 42 (DE 45-2) at 71). Plaintiff denies making these comments. (See, e.g., Am. Compl. (DE 45) ¶ 89).

                                                         5




            Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 5 of 27
Butner corrections officers, drafted an administrative detention order requiring that plaintiff be

transferred to the special housing unit (“administrative detention”). (Am. Compl. (DE 45) ¶¶ 10,

80-81). The administrative detention order, however, did not specify the reason for plaintiff’s

placement in administrative detention. (Id.).

         Defendants Christopher, Glass, and Wilkins then approached plaintiff at his workstation in

a utility room and informed him he was being sent to administrative detention. (Id. ¶ 82). At the

time, defendant Wilkins was an FCI-Butner corrections officer and defendant Glass was a special

investigations supervisor assigned to FCI-Butner. (Id. ¶¶ 13-14). When they arrived at the

holding cell, defendant Glass informed plaintiff that “someone got in their feelings because you

filed a grievance.” (Id. ¶ 85). Defendant Glass, however, did not explain to plaintiff the precise

reason he was placed in administrative detention. (Id. ¶¶ 90-91).

         Plaintiff was terminated from his UNICOR position on August 11, 2016. (Compl. Ex. 17

(DE 45-2) at 31). The termination notice states plaintiff was discharged because he made

threatening comments to defendants Ma’at and Hoskins and threatened a UNICOR work stoppage.

(Id.).

         On August 13 and 17, 2016, defendant Halfast, plaintiff’s assigned FBOP case manager,

visited plaintiff in administrative detention. (Id. ¶ 92-94). Defendant Halfast, however, did not

explain to plaintiff why he was placed in administrative detention. (Id.). On August 26, 2016,

defendant Glass informed plaintiff “off the record” that defendants Ma’at and Hoskins did not

want plaintiff to return to the general population at FCI-Butner, and that he would be transferred.

(Id. ¶ 95). Defendant Glass also informed plaintiff that the investigation results into the incident

with defendants Ma’at and Hoskins were private and could not be disclosed to plaintiff. (Id. ¶ 96).


                                                 6




           Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 6 of 27
        On September 2, 2016, plaintiff saw defendant Slaydon, a special investigations supervisor

assigned to FCI-Butner, and asked him why he had been placed in administrative detention. (Id.

¶¶ 15, 107-08). Defendant Slaydon responded “it’s complicated” but did not further explain the

basis of plaintiff’s transfer to administrative detention. (Id. ¶ 108).

        On September 14, 2016, plaintiff submitted a “request to staff,” which was forwarded to

defendants Halfast and Willis 7 plaintiff’s unit manager, requesting transfer to the Federal

Correctional Institution in Petersburg, Virginia so that he could be close to his father. (Id. ¶ 119).

That same day, defendant Willis visited plaintiff in administrative detention and informed him the

investigation was complete and plaintiff would be transferred to an appropriate medium security

institution. 8 (Id. ¶¶ 123-24). Defendant Willis also advised plaintiff that he would not be

charged with a disciplinary offense based on the comments he made to defendants Ma’at and

Hoskins. (Id. ¶ 125). Defendant Willis, however, refused to provide plaintiff with further details

about the investigation, or explain specifically why he was being transferred. (Id. ¶ 126).

        On September 16, 2016, while he remained housed in administrative detention at FCI-

Butner, plaintiff became dizzy and lightheaded, and fainted in his cell. (Id. ¶ 128). Plaintiff also

developed gastrointestinal problems while housed in administrative detention at FCI-Butner. (Id.

¶ 157). Prior to his administrative detention, plaintiff did not have gastrointestinal problems or

issues with lightheadedness. (Id. 159).

        On September 28, 2016, defendants Smith, Ma’at, Hoskins, Glass, Slaydon, Halfast,




7
        Defendant Willis is plaintiff’s unit manager. (Am. Compl. (DE 45) ¶ 7).
8
        Notably, plaintiff was housed in the medium security facility at FCI-Butner prior to his placement in
administrative detention. (Am. Compl. (DE 45) ¶ 3).

                                                       7




           Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 7 of 27
Willis, and others falsified plaintiff’s transfer form (FBOP Form “EMS-409.051”) by stating

plaintiff “has maintained poor institutional adjustment at FCI-Butner.” (Id. ¶ 138; Compl. Ex. 11

(DE 45-2) at 21). The transfer form also includes the following “rationale” for plaintiff’s transfer:

        On August 11, 2016, at approximately 11:40 a.m., [plaintiff] confronted staff at
        mainline regarding some concerns he had. During this confrontation, [plaintiff]
        became visibly agitated and made threatening comments towards staff. [Plaintiff]
        stated, “he would do what he had to do” and “he could cause problems in
        UNICOR.” During this same time, there was information circulating throughout
        the Bureau of Prisons regarding a proposed work stoppage on September 9, 2016.
        [Plaintiff] was placed in Administrative Detention pending a[] [special
        investigative service, “SIS”] investigation.          The investigation determined
        [plaintiff] has animosity towards certain staff, because he didn’t get “his way” in
        certain situations and due to flyers circulating pertaining to a work stoppage slated
        for September 9, 2016. The investigation further revealed that [plaintiff]
        attempted to manipulate a lower functioning inmate, with violent tendencies, into
        believing that staff and inmates were making fun of him. During one conversation,
        [plaintiff] picked up a hammer, slammed it down and stated that a staff member
        was going to get the hammer. It is the recommendation of the SIS office that
        [plaintiff] be transferred to an institution outside of [FCI-Butner]. [Plaintiff] was
        recently re-classified as an 8-point HIGH security inmate with a MEDIUM security
        management level. Unit team is requesting a transfer to any appropriate MEDIUM
        security facility.

(Am. Compl. Ex. 11 (DE 45-2) at 21).9 Plaintiff is concerned that his petition for clemency will

be denied as a result of the foregoing (allegedly false) findings and transfer order. (Am. Compl.

(DE 45) ¶ 143).

        Plaintiff was transferred to FCI-Gilmer on October 21, 2016. (Id. ¶ 152). While in transit

to FCI-Gilmer, plaintiff’s father died. (Id. ¶ 153). Plaintiff had not been able to speak to his

father for approximately two months prior to his death because he was in administrative detention.

(Id. ¶ 156). Plaintiff arrived at FCI-Gilmer, his final transfer destination, on November 1, 2016.


9
         As discussed above, plaintiff disputes this characterization of his behavior at FCI-Butner, including his
statements during the incident with defendants Hoskins and Ma’at. The court adopts plaintiff version for purposes
of ruling on the instant motion to dismiss but includes the transfer order here for appropriate context.

                                                        8




            Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 8 of 27
(Id. ¶ 161).

                                          DISCUSSION

A.      Standard of Review

        A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the complaint but

“does not resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” Republican Party v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). A complaint states a

claim if it contains “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “Asking for plausible grounds . . . does not impose a

probability requirement at the pleading stage; it simply calls for enough fact to raise a reasonable

expectation that discovery will reveal [the] evidence” required to prove the claim. Twombly, 550

U.S. at 556. In evaluating the complaint, “[the] court accepts all well-pled facts as true and

construes these facts in the light most favorable to the plaintiff,” but does not consider “legal

conclusions, elements of a cause of action, . . . bare assertions devoid of further factual

enhancement[,] . . . unwarranted inferences, unreasonable conclusions, or arguments.” Nemet

Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009).

        Defendants additionally rely on matters outside the pleadings in support of their argument

that plaintiff failed to exhaust administrative remedies prior to filing this action. Accordingly, the

court construes the filing in that part as a motion for summary judgment pursuant to Federal Rule

of Civil Procedure 56. See Fed R. Civ. P. 12(d). Summary judgment is appropriate where “the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The party seeking summary judgment


                                                  9




           Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 9 of 27
“bears the initial responsibility of informing the district court of the basis for its motion, and

identifying those portions of [the record] which it believes demonstrate the absence of a genuine

issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving

party has met its burden, the non-moving party must then “come forward with specific facts

showing that there is a genuine issue for trial.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 586–87 (1986) (internal quotation omitted).

       Only disputes between the parties over facts that might affect the outcome of the case

properly preclude entry of summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247–48 (1986) (holding that a factual dispute is “material” only if it might affect the outcome

of the suit and “genuine” only if there is sufficient evidence for a reasonable jury to return a verdict

for the non-moving party). “[A]t the summary judgment stage the [court’s] function is not [itself]

to weigh the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Id. at 249. In determining whether there is a genuine issue for trial,

“evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in

[non-movant’s] favor.” Id. at 255; see United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)

(“On summary judgment the inferences to be drawn from the underlying facts contained in

[affidavits, attached exhibits, and depositions] must be viewed in the light most favorable to the

party opposing the motion.”).

       Nevertheless, “permissible inferences must still be within the range of reasonable

probability, . . . and it is the duty of the court to withdraw the case from the [factfinder] when the

necessary inference is so tenuous that it rests merely upon speculation and conjecture.” Lovelace

v. Sherwin–Williams Co., 681 F.2d 230, 241 (4th Cir. 1982) (quotations omitted).                  Thus,


                                                  10




          Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 10 of 27
judgment as a matter of law is warranted where “the verdict in favor of the non-moving party

would necessarily be based on speculation and conjecture.” Myrick v. Prime Ins. Syndicate, Inc.,

395 F.3d 485, 489 (4th Cir. 2005). By contrast, when “the evidence as a whole is susceptible of

more than one reasonable inference, a [triable] issue is created,” and judgment as a matter of law

should be denied. Id. at 489–90.

B.     Analysis

       1.       Plaintiff’s Claims

       Before turning to defendants’ arguments in support of dismissal, the court summarizes the

remaining claims at issue in this action. As noted above, the court dismissed all but three claims

in its October 29, 2019, frivolity order: 1) retaliation; 2) due process, and 3) equal protection.

(DE 44 at 7).

       Plaintiff’s first surviving claim alleges that defendants Ma’at and Hoskins retaliated against

him for filing administrative grievances by fabricating allegations that he made threatening

comments, firing him from his UNICOR position, placing him in administrative detention, and

transferring him to a higher-security institution.           (Am. Compl. (DE 45) ¶¶ 5-6, 171-72).

Defendants Smith and Caraway,10 an FBOP administrator, also allegedly failed to intervene or

otherwise protect plaintiff from the foregoing acts of retaliation. (Id. ¶¶ 4, 19, 174-75, 200-01).

       Plaintiff’s second remaining claim alleges violations of the Fifth Amendment’s Due

Process Clause.     Plaintiff alleges numerous due process violations, based upon the factual

allegations summarized below:

       1)       Defendants Smith, Ma’at, Hoskins, Glass, Slaydon, Christopher, Hendry, Willis,
                and Halfast fabricated disciplinary charges against plaintiff. (Id. ¶ 177).

10
       Defendant Caraway is the regional director of the FBOP’s Mid-Atlantic Regional Office.

                                                     11




            Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 11 of 27
2)       Defendants Christopher and Hendry allegedly failed to notify plaintiff of the reason
         he was placed in administrative detention. (Id. ¶ 179).

3)       Defendants Smith, Ma’at, Hoskins, Willis, and Halfast allegedly fired plaintiff from
         his UNICOR position without giving plaintiff a reason for his termination. (Id.
         ¶ 180).

4)       Defendants Smith, Ma’at, Hoskins, Willis, and Halfast allegedly fabricated
         allegations that plaintiff threatened staff members and circulated flyers promoting
         a labor strike at the FCI-Butner. (Id. ¶ 181).

5)       Defendants Smith, Ma’at, Lassiter, Hoskins, Willis, Halfast, Martin, Glass,
         Slaydon, and the Doe defendants allegedly failed to allow plaintiff to attend
         hearings reviewing his placement in the special housing unit. (Id. ¶ 182).

6)       Defendants Smith, Ma’at, Hoskins, Christopher, Hendry, Glass, Slaydon, Lassiter,
         Willis, Halfast, and Martin allegedly failed to inform plaintiff of the disciplinary
         charges against him and his reason for placement in administrative detention. (See
         id. ¶ 183).

7)       Defendants Smith, Ma’at, Hoskins, Christopher, Hendry, Glass, Slaydon, Lassiter,
         Willis, Halfast, and Martin transferred plaintiff to a new correctional facility
         without a factual finding of guilt. (Id. ¶ 184).

8)       Defendants Smith, Ma’at, Hoskins, Willis, and Halfast conspired together, on
         September 28, 2016, to provide false information on plaintiff’s transfer order,
         which resulted in plaintiff’s transfer to a new correctional facility. (Id. ¶ 185).

9)       Defendant Glass allegedly rejected plaintiff’s request to view a special
         investigation report related to his placement in administrative detention. (Id.
         ¶ 186).

10)      Defendants Smith and Caraway allegedly failed to conduct an investigation into
         plaintiff’s claims of retaliation and staff misconduct, and thus failed to prevent
         plaintiff’s wrongful administrative detention and subsequent transfer. (Id. ¶ 187).

11)      Defendants Smith, Ma’at, Hoskins, Slaydon, Glass, Christopher, Hendry, Willis,
         Halfast, Martin, and Lassiter allegedly kept plaintiff confined for 71 days in
         administrative detention without a factual finding of guilt, conducting disciplinary
         proceedings, or producing a report validating such placement. (Id. ¶ 188).

12)      Defendants Willis, Halfast, Martin, Wilkins, Christopher, Glass, and Slaydon
         allegedly refused to correct the false allegations made by defendant Smith that

                                          12




     Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 12 of 27
                plaintiff had poor institutional adjustment, which was used to place plaintiff in
                administrative detention and ultimately transfer him to FCI-Gilmer. (Id. ¶ 189).

       13)      Defendants Smith, Ma’at, and Hoskins allegedly fired plaintiff from his UNICOR
                position and directed plaintiff’s transfer to FCI-Gilmer. (Id. ¶ 192).

       14)      Defendants Smith, Ma’at, and Hoskins allegedly violated plaintiff’s due process
                rights by preventing plaintiff from remaining at FCI-Butner and participating in
                FBOP programming available at that institution. (Id. ¶ 193).

       15)      Defendant Ma’at allegedly failed to investigate an incident in which plaintiff was
                denied information necessary to complete his UNICOR employment duties. (Id.
                ¶ 194).

       Plaintiff’s final remaining claim alleges violations of his equal protection rights under the

Fifth Amendment. With respect to this claim, plaintiff alleges defendants Smith, Ma’at, Hoskins,

Willis, and Halfast discriminated against him by firing him from his UNICOR position, placing

him in administrative detention, and transferring him to FCI-Gilmer solely on the basis of engaging

in the “protected activity” of filing grievances while permitting inmates who did not engage in

protected activity to remain employed and housed at FCI-Butner. (Id. ¶¶ 197, 199). Plaintiff

further alleges defendants Ma’at and Hoskins treated white inmates who held similar UNICOR

positions preferentially by not firing them for the same reasons that plaintiff was fired or allowing

those inmates to withhold important information from plaintiff regarding his position. (Id. ¶¶ 200,

202, 204). Defendant Hoskins also provided important tools for plaintiff’s white co-worker while

refusing to provide such tools to plaintiff. (Id. ¶ 201).

       2.       Exhaustion of Administrative Remedies

       Defendants raise the affirmative defense that plaintiff failed to exhaust administrative

remedies before filing this action. See Jones v. Bock, 549 U.S. 199, 216 (2007) (“failure to

exhaust is an affirmative defense under [42 U.S.C. § 1997e]”); Custis v. Davis, 851 F.3d 358, 361


                                                 13




            Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 13 of 27
(4th Cir. 2017). The Prison Litigation Reform Act (“PLRA”) states that “[n]o action shall be

brought with respect to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by

a prisoner . . . until such administrative remedies as are available are exhausted.” 42 U.S.C.

§ 1997e(a); see Woodford v. Ngo, 548 U.S. 81, 84 (2006). Exhaustion is mandatory. Woodford,

548 U.S. at 84; Porter v. Nussle, 534 U.S. 516, 524 (2002) (“Once within the discretion of the

district court, exhaustion in cases covered by § 1997e(a) is now mandatory.”). A prisoner must

exhaust his administrative remedies even if the relief requested is not available under the

administrative process. Booth v. Churner, 532 U.S. 731, 741 (2001). “[U]nexhausted claims

cannot be brought in court.” Jones, 549 U.S. at 211.

       Administrative exhaustion is “defined not by the PLRA, but by the prison grievance

process itself.” Jones, 549 U.S. at 218. And the PLRA mandates “proper exhaustion” meaning

“untimely or otherwise procedurally defective administrative grievance[s] or appeal[s,]” as

determined by the correctional institution’s procedural rules, do not satisfy the PLRA’s exhaustion

requirement. Woodford, 548 U.S. at 83, 90. Thus, an inmate has not properly exhausted

administrative remedies unless he receives a decision “on the merits” of his grievance and complies

with all procedural requirements for appealing the result. See id. at 90.

       The only exception to mandatory exhaustion occurs when the administrative remedy

procedure is unavailable to the inmate. See 42 U.S.C. § 1997e(a); Ross, 136 S. Ct. at 1858-60.

An administrative remedy process is unavailable if: 1) “it operates as a simple dead end – with

officers unable or consistently unwilling to provide any relief to aggrieved inmates”; 2) when it is

“so opaque that it becomes, practically speaking, incapable of use”; and 3) where “prison

administrators thwart inmates from taking advantage of a grievance process through machination,


                                                14




         Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 14 of 27
misrepresentation, or intimidation.” Ross, 136 S. Ct. at 1858-60.

       The FBOP provides a four-step administrative remedy procedure. The first step in the

process requires an inmate to present his issue to staff in an attempt at informal resolution. See

28 C.F.R. § 542.13. If informal resolution is unsuccessful, an inmate may submit a formal written

administrative remedy request to the warden using a BP-9 form within 20 calendar days from the

date on which the incident occurred. See 28 C.F.R. § 542.14. The inmate may attach to the BP-

9 form “up to one” continuation page and supporting exhibits. Id. § 542.14(c)(3).

       If an inmate is dissatisfied with the warden’s response, he then may appeal to an FBOP

regional director within 20 calendar days of the date the warden signed the response, using a BP-

10 form. 28 C.F.R. § 542.15(a). The final administrative appeal is made to the FBOP’s general

counsel, within 30 days of the date the regional director signed the response, using a BP-11 form.

See id. The inmate also may attach only one continuation page to the BP-10 or BP-11 forms, and

he must include full copies of the institution request and response with any appeal.            Id.

§ 542.15(b).

       The time limits for submitting the initial administrative remedy request and appeals to the

regional director or FBOP general counsel may be extended if the inmate “demonstrates a valid

reason for delay” which generally requires a showing that “a situation . . . prevented the inmate

from submitting the request within the established time frame.” Id. § 542.15(a); 28 C.F.R.

§ 542.14(b).

       Additionally, the inmate may send the initial administrative remedy request directly to the

regional director (bypassing the warden) if the inmate: “reasonably believes the issue is sensitive

and the inmate’s safety or well-being would be placed in danger if the Request became known at


                                                15




         Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 15 of 27
the institution.” 28 C.F.R. § 542.14(d)(1). In that event,

        [if]f the Regional Administrative Remedy Coordinator agrees that the Request is
        sensitive, the Request shall be accepted. Otherwise, the Request will not be
        accepted, and the inmate shall be advised in writing of that determination, without
        a return of the Request. The inmate may pursue the matter by submitting an
        Administrative Remedy Request locally to the Warden.

Id.

        Here, in response to the instant motion, plaintiff argues he exhausted administrative

remedies or defendants thwarted his attempts at exhaustion with respect to the following

administrative remedy requests: 1) Request #868290; 2) Request #868292; 3) Request #872015;

4) Request #879805; 5) Request #900930; and 6) Request #909380.

        Request #868290: Plaintiff filed this request for administrative remedy with the FBOP’s

Mid-Atlantic Regional Office on June 25, 2016, complaining that defendant Hoskins and another

FBOP staff member retaliated against him for filing grievances by accusing him of “malingering

and [using] abusive and demeaning language.” (Am. Compl. Ex. 1 (DE 42) at 5). Where this

administrative remedy request does not place defendants on notice of the factual allegations or the

specific legal claims alleged in the operative amended complaint,11 plaintiff may not rely on it to

establish exhaustion of administrative remedies. See, e.g., Moore v. Bennette, 517 F.3d 717, 728-

29 (4th Cir. 2008) (noting grievance must give defendants a “fair opportunity to address” the

alleged misconduct); see also Jones, 549 U.S. at 219.




11
         Plaintiff’s amended complaint alleges repeatedly that he was subject to retaliation for filing grievances by
his termination from his UNICOR position, placement in administrative detention, and transfer. (See Am. Compl.
(DE 45) ¶¶ 170-204). Request #868290 does not address the specific instances of retaliation alleged in the complaint,
all of which allegedly occurred after plaintiff filed this administrative remedy request on June 25, 2016.

                                                        16




           Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 16 of 27
        Request #868292:           Plaintiff filed this request for administrative remedy with the Mid-

Atlantic Regional Office on June 20, 2016, complaining that defendant Hoskins racially

discriminated against him by giving preferential treatment to his co-workers. (Am. Compl. Ex. 1

(DE 45-2) at 4). This administrative remedy request adequately placed defendants on notice of

plaintiff’s equal protection claim. (See id.). Defendants argue plaintiff failed to exhaust the

request because he submitted it directly to a regional office, it was returned to him for resubmission

at the institution level, and plaintiff failed to resubmit it. Plaintiff, however, has submitted

sufficient evidence to create a genuine issue of material fact as to whether defendants interfered

with his ability to resubmit the grievance at the institution level. Plaintiff, for example, testifies

by way of verified declaration that defendants Martin and Hoskins failed to return “BP-8” forms

to him necessary to resubmit the request. (See Pl.’s Decl. (DE 62-1) ¶ 6; see also Pl.’s Resp. (DE

62 ¶¶ 1-17).12 Accordingly, genuine issues of material fact preclude dismissal of plaintiff’s equal

protection claim on grounds of administrative exhaustion. See Ross, 136 S. Ct. at 1858-60

(discussing exceptions to mandatory exhaustion under PLRA, including where “prison

administrators thwart inmates from taking advantage of a grievance process”); see also Hill v.

Haynes, 380 F. App’x 268, 270 (4th Cir. 2010). Request #868292, however, did not place

defendants on notice of plaintiff’s remaining due process or retaliation claims. (See Am. Compl.

Ex. 1 (DE 45-2) at 4).




12
         Defendants argue this testimony should not be credited in light of plaintiff’s record of submitting numerous
requests for administrative remedies and his extensive knowledge of the regulations governing the FBOP’s
administrative remedy program. The court, however, must accept plaintiff’s version of events for purposes of ruling
on the instant motion unless his account is blatantly contradicted by the record such that no reasonable jury could
believe it. See Scott v. Harris, 550 U.S. 372, 380 (2007). Plaintiff’s version is not blatantly contradicted by the
record in this instance.

                                                        17




           Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 17 of 27
        Request #872015: Plaintiff filed this request for administrative remedy with the FCI-

Butner Warden on August 2, 2016, complaining that his previous administrative remedy request

was improperly denied because his exhibits were considered continuation pages. (Am. Compl.

Exs. 6, 23 (DE 45-2) at 13, 39).13 Where this request does not address the factual allegations or

legal claims at issue in this action, plaintiff may not rely on it to establish exhaustion of

administrative remedies. See Moore, 517 F.3d at 728-29; see also Jones, 549 U.S. at 219.

        Request #879805: Plaintiff filed this request for administrative remedy with the Mid-

Atlantic Regional Office on September 29, 2016, complaining that defendants Ma’at and Hoskins

retaliated against him for filing grievances by terminating him from his UNICOR position, placing

him in administrative detention, and transferring him to FCI-Gilmer. (Am. Compl. Ex. 30 (DE

45-2) at 49). While this request sufficiently places defendants on notice of plaintiff’s retaliation

claim, plaintiff fails to address defendants’ argument that the request was not properly exhausted.

The regional office returned the request to plaintiff because it was not sensitive. (Am. Compl.

Ex. 31 (DE 45-2) at 50). Plaintiff appealed the regional office’s decision to the FBOP Office of

General Counsel, which upheld the decision that the request should have been filed at the

institution level. (Am. Compl. Ex. 37 (DE 45-2) at 60). At that point, plaintiff was required to

resubmit the request at the institution level. See 28 C.F.R. § 542.14(d)(1). Plaintiff, however,

does not point to any evidence in the record establishing he complied with this procedural

requirement.      Accordingly, plaintiff failed to “properly” exhaust Remedy #879805.                       See

Woodford, 548 U.S. at 83, 90 (holding PLRA requires “proper exhaustion” and “untimely or



13
         Plaintiff did not include an exhibit number on the BP-8 form filed on page 13 of the amended complaint’s
supporting exhibits. The labeling on pages 12 and 14, however, makes clear that the document on page 13 was
intended to be exhibit six. (See DE 45-2 at 12-14).
                                                       18




           Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 18 of 27
otherwise procedurally defective administrative grievance[s] or appeal[s,]” as determined by the

correctional institution’s procedural rules, do not satisfy the PLRA’s exhaustion requirement).

         Request #900939: Plaintiff filed this request for administrative remedy with the FCI-

Gilmer warden on May 5, 2017, complaining that that defendants Ma’at, Hoskins, and Smith

terminated him from his UNICOR position, placed him in administration detention, and transferred

him to FCI-Gilmer in retaliation for filing grievances. (Mallory Decl. (DE 55) ¶ 16; Pl.’s Resp.

Ex. 73 (DE 62-2) at 52-61). The request was rejected at the institution level as untimely.

(Mallory Decl. (DE 55) ¶ 16). Plaintiff appealed to the Mid-Atlantic Regional Office, which

rejected the request as untimely and because plaintiff failed to provide a copy of the institution-

level request. (Id.). Plaintiff then appealed to the Office of General Counsel, which instructed

him to fix the errors described in the regional office response, and resubmit the request at that

level. (Id.). Plaintiff, however, failed to do so. (Id.).14 Accordingly, because plaintiff failed

to follow the FBOP’s procedural instructions for resubmitting this request, plaintiff did properly

exhaust this request. See Woodford, 548 U.S. at 83, 90.

         Request #909380: Plaintiff filed this request for administrative remedy with the FCI-

Gilmer warden on June 7, 2017, complaining that defendants Smith, Hoskins, Ma’at, and others

denied him “due process and falsified evidence” by using false justifications for placing plaintiff

in administrative detention and ultimately transferring him to FCI-Gilmer. (Pl.’s Resp. Exs. 77-

78 (DE 62-2) at 64-66). Plaintiff also alleged that defendants Smith, Hoskins, and Ma’at denied

him due process by placing him in administrative detention and transferring him without providing

notice of the “charges” of misconduct lodged against him. (Pl.’s Resp. Ex. 77 (DE 62-2) at 65).


14
         Plaintiff again offers no response to defendants’ evidence establishing he failed to resubmit the request at the
regional office level.
                                                          19




           Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 19 of 27
According to plaintiff, the FCI-Gilmer warden did not respond to the request, and he therefore

appealed the effective denial of the request to the Mid-Atlantic Regional Office, and then to the

Office of General Counsel. (Pl.’s Resp. Exs. 79-80 (DE 62-2) at 67-68); see also 28 C.F.R.

§ 542.18. Defendants’ evidence suggests that plaintiff submitted this request directly to the Mid-

Atlantic regional director, who denied the request because it should have been filed initially at the

institution level. (Storus Decl. (DE 55) ¶ 17). The Office of General Counsel also rejected the

request because it was not initially submitted at the institution level. (Id.). Because there are

disputed issues of fact with respect to whether plaintiff submitted this request at the institution

level, a reasonable jury could conclude that FBOP administrators thwarted plaintiff’s attempts to

exhaust this grievance by ignoring the request submitted to the FCI-Gilmer warden.15 See Ross,

136 S. Ct. at 1858-60; (Pl.’s Resp. Ex. 78 (DE 62-2) at 66 (BP-9 form submitted to FCI-Gilmer

warden)).     Accordingly, the court will not dismiss on administrative exhaustion grounds

plaintiff’s due process claims alleging he was placed in administrative detention based on falsified

evidence and without notice of the charges.

       In summary , with respect to defendants’ motion for summary judgment based upon failure

to exhaust administrative remedies, the court finds plaintiff’s claim for retaliation was not properly

exhausted. Genuine issues of material fact, however, preclude dismissal of plaintiff’s equal

protection and due process claims (to the extent based on falsified evidence or failure to provide

notice) on administrative exhaustion grounds.




15
       Defendants did not respond to plaintiff’s arguments regarding Request #909380.
                                                     20




            Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 20 of 27
          3.       Merits

          Even assuming plaintiff exhausted administrative remedies, his claims seeking monetary

damages16 are not cognizable under Bivens. In Bivens, the Supreme Court recognized a damages

remedy against federal officers for Fourth Amendment violations where the officers searched a

residence and arrested the plaintiff without a warrant or probable cause, in violation of the Fourth

Amendment. 403 U.S. at 398-98. Since Bivens was decided in 1971, the Supreme Court has

authorized a damages remedy under Bivens in only two additional contexts:                 1) a Fifth

Amendment equal protection claim alleging gender discrimination in congressional employment,

see Davis v. Passman, 442 U.S. 228 (1979); and 2) an Eighth Amendment claim by a federal

prisoner alleging prison officials were deliberate indifferent to his serious medical needs by failing

to treat his asthma, see Carlson v. Green, 446 U.S. 14 (1980). The court, however, “has declined

to countenance Bivens actions in any additional context. See Tun-Cos v. Perrotte, 922 F.3d 514,

520-21 (4th Cir. 2019) (collecting cases).

          Recently, the United States Supreme Court explained that Congress is better positioned to

extend Bivens liability to new contexts not previously recognized by the Court, and thus instructed

federal district and appellate courts to conduct a rigorous analysis before authorizing a Bivens

remedy in any new context. See Ziglar v. Abbasi, 137 S. Ct. 1843, 1856-57 (2017); see also

Correctional Servs. Corp. v. Malesko, 534 U.S. 61, 74 (2001); Tun-Cos v. Perrotte, 922 F.3d 514,

520-21 (4th Cir. 2019). The Court established the following framework governing judicial

expansion of Bivens liability into new contexts. Ziglar, 137 S. Ct. at 1857-60; Tun-Cos, 922 F.3d

at 522.



16
          As noted above, plaintiff does not seek injunctive relief in this action.
                                                            21




               Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 21 of 27
       The first step requires determining whether the case involves a “new Bivens context”

because it is “different in [any] meaningful way” from the three prior cases in which the Court has

provided a Bivens remedy. Ziglar, 137 S. Ct. at 1859. “A radical difference is not required.”

See Tun-Cos, 922 F.3d at 522. The Court, “without endeavoring to create an exhaustive list,”

noted that a case might differ in a meaningful way based on:

       the rank of the officers involved; the constitutional right at issue; the generality or
       specificity of the official action; the extent of judicial guidance as to how an officer
       should respond to the problem or emergency to be confronted; the statutory or other
       legal mandate under which the officer was operating; the risk of disruptive intrusion
       by the Judiciary into the functioning of other branches; or the presence of potential
       special factors that previous Bivens cases did not consider.

Id. at 1859-60.

       In the event the case involves a new context, the court analyzes whether “special factors

counseling hesitation” in expanding Bivens are present. Ziglar, 137 S. Ct. at 1857 (quoting

Carlson, 446 U.S. at 18); Tun-Cos, 922 F.3d at 523. This inquiry “must concentrate on whether

the Judiciary is well suited, absent congressional action or instruction, to consider and weigh the

costs and benefits of allowing a damages action to proceed.” Ziglar, 137 S. Ct. at 1857-58. A

special factor counseling hesitation “must cause a court to hesitate before answering that question

in the affirmative.” Id. at 1858. Extending Bivens to a new context is a “disfavored judicial

activity” where Congress is generally better suited to determine whether a new damages remedy

should be authorized. Ziglar, 137 S. Ct. at 1857.

       The Supreme Court has emphasized two special factors that counsel hesitation in extending

Bivens to a new context: 1) whether an “alternative remedial structure is available” and 2)

whether extending Bivens would violate separation-of-powers principles. Id. at 1857-58; see also

Tun-Cos, 922 F.3d at 525-27. Additional relevant special factors include, inter alia, 1) “the

                                                 22




         Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 22 of 27
burdens on Government employees who are sued personally, as well as the projected costs and

consequences to the Government itself when the tort and monetary liability mechanisms of the

legal system are used to bring about the proper formulation and implementation of public policies”;

2) whether Congress has previously enacted legislation in the area, “making it less likely that

Congress would want the judiciary to interfere” 3) whether a damages remedy is necessary to deter

future similar violations; 4) whether the claim addresses broader policy questions delegated to an

administrative agency; and 5) whether national security interests are at issue. Id. at 1856-63

(citing Wilkie v. Robbins, 551 U.S. 537 (2007); Malesko, 534 U.S. at 73-74; FDIC v. Meyer, 510

U.S. 471 (1994); United States v. Stanley, 483 U.S. 669 (1987); Chappell v. Wallace, 462 U.S.

296 (1983); and Bush v. Lucas, 462 U.S. 367 (1983)).

       Here, plaintiff’s claims present new Bivens contexts.          Plaintiff’s First Amendment

retaliation claim is a new context because it invokes a different constitutional provision than those

at issue in Bivens, Carlson, and Davis. See Doe v. Meron, 929 F.3d 153, 69 (4th Cir. 2019) (“The

Supreme Court has not recognized a Bivens remedy for an alleged violation of the First

Amendment.”). Similarly, plaintiff’s due process claims present new contexts where the only

Fifth Amendment claim recognized by the Court has been for gender discrimination. See id.

(holding Fifth Amendment due process violations that do not involve claims of gender

discrimination present a new Bivens context); see also Schweiker v. Chilicky, 487 U.S. 412, 420

(1988) (denying, post-Davis, a Bivens remedy for Fifth Amendment procedural due process

violations); Cantu v. Moody, 933 F.3d 414, 422 (5th Cir. 2019) (“No one thinks Davis – which

permitted a congressional employee to sue for unlawful termination [based on gender




                                                 23




          Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 23 of 27
discrimination] in violation of the Due Process Clause – means the entirety of the Fifth

Amendment’s Due Process Clause is fair game in a Bivens action).

          Plaintiff’s claims for racial discrimination under the Fifth Amendment also present a new

context. As set forth above, the claim in Davis involved gender discrimination alleged by a

congressional employee. Here, plaintiff is a federal inmate alleging racial discrimination. His

claim is based on different conduct by different federal officials, which presents a new context.

See Meron, 929 F.3d at 169 (holding Fifth Amendment due process claim presented a new context

from Davis where “there are meaningful differences between the rank of the officers involved and

the legal mandate under which the officers were operating”); see also Chappell, 462 U.S. at 305

(declining to extend Bivens where the legal claim was similar to Davis but involved military

servicemember instead of congressional employee).

          The court thus turns to whether it should recognize a new Bivens action based on plaintiff’s

claims.      As discussed above, separation-of-powers principles and whether congress has

previously enacted legislation in an area without creating a damages remedy both counsel

hesitation in extending Bivens to a new context. See Ziglar, 137 S. Ct. at 1857-58, 1862. With

respect to the latter special factor, Congress has “long been on notice that the Supreme Court is

disinclined to extend Bivens to new contexts.” Cantu, 933 F.3d at 423 (citing Ziglar, 137 S. Ct.

at 1857). Congress also significantly restricted prisoner litigation by enacting the administrative

exhaustion, three strikes, and filing fee provisions of the PLRA in 1995, but failed to include any

authorization for damages remedies against federal correctional officials in the PLRA. See 28

U.S.C. § 1915(b), (g); 42 U.S.C. § 1997e(a). As Ziglar explains,

          Legislative action suggesting that Congress does not want a damages remedy is
          itself a factor counseling hesitation. Some 15 years after Carlson was decided,

                                                  24




            Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 24 of 27
        Congress passed the [PLRA], which made comprehensive changes to the way
        prisoner abuse claims must be brought in federal court. So it seems clear that
        congress had specific occasion to consider the matter of prisoner abuse and to
        consider the proper way to remedy those wrongs. [Where] the [PLRA] itself does
        not provide for a standalone damages remedy against federal jailers, [i]t could be
        argued that this suggests Congress chose not to extend the Carlson damages remedy
        to cases involving other types of prisoner mistreatment.

Ziglar, 137 S. Ct. at 1865 (citation omitted).17

        Furthermore, as separation-of-powers concerns, “courts are ill equipped to deal with the

increasingly urgent problems of prison administration and reform . . . . Running a prison is an

inordinately difficult undertaking that requires expertise, planning, and the commitment of

resources, all of which are peculiarly within the province of the legislative and executive branches

of government.”        Turner v. Safley, 482 U.S. 78, 84-85 (1987).                   In the context of new

constitutional claims filed by federal prisoners challenging prison policies, the Judiciary is ill

suited, “absent congressional action or instruction, to consider and weigh the costs and benefits of

allowing a damages action to proceed.” Ziglar, 137 S. Ct. at 1857-58. Separation-of-powers

principles thus counsel strongly against recognizing a new Bivens remedy in the context of

plaintiff’s claims challenging his termination from UNICOR, placement in administrative

detention, and transfer to FCI-Gilmer. Id. at 1857 (“When a party seeks to assert an implied cause

of action under the Constitution itself . . . separation-of-powers principles are or should be central

to the analysis.”); Wetzel v. Edwards, 635 F.2d 283, 288 (4th Cir. 1980) (“It is a rule grounded in

necessity and common sense, as well as authority, that the maintenance of discipline in a prison is

an executive function with which the judicial branch ordinarily will not interfere.”); see also


17
         With respect to plaintiff’s equal protection/racial discrimination claim specifically, Congress created the
UNICOR program by legislative enactment, and provided remedies for inmates who become ill or injured while
working in the program, but did not provide a damages remedy for federal prisoners who are subject to discrimination
within the program. See 18 U.S.C. § 4121-4129, 28 C.F.R. § 345.10.
                                                        25




           Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 25 of 27
Bistrian v. Levi, 912 F.3d 79, 94-96 (3d Cir. 2018) (providing similar special factors analysis in

context of challenge to administrative detention and retaliation claims and noting that decisions

“to place an inmate in more restrictive detention involve[] real-time and often difficult judgment

calls about disciplining inmates, maintaining order, and promoting prions officials’ safety and

security” which “strongly counsels restraint” in recognizing a new Bivens remedy for such claims).

        Finally, extension of Bivens to provide new damages claims for federal prisoners would

cause an increase in prisoner suits accompanied by increased administrative burden and costs to

the federal government, and numerous personal burdens on the officers subject to suit. See Ziglar,

137 S. Ct. at 1858 (noting special factor counseling hesitation is the “the burdens on

[g]overnmental employees who are sued personally [and] projected costs and consequences to the

Government itself when the tort and monetary liability mechanisms of the legal system are used

to bring about the proper formulation and implementation of public policies”); Jones, 549 U.S. at

203 (discussing volume of prisoner suits); Bistrian, 912 F.3d at 95 (noting extending Bivens to

new prisoner claims “would likely cause an increase of suits by inmates, increased litigation costs

to the government, and burdens on individual prison employees to defend such claims”).

        In sum, plaintiff’s claims “involve[] executive policies, implicate[] separation-of-power[s]

concerns, and threaten[] a large burden to both the judiciary and prison officials.” Bistrian, 912

F.3d at 96. Accordingly, the court declines to extend Bivens liability to the constitutional claims

alleged in the operative amended complaint.18




18
          Plaintiff argues that he was not fully compensated or “made whole” by the administrative grievance
procedures available in the FBOP, and thus a Bivens remedy should be extended in the instant case. Contrary to
plaintiff’s argument, the absence of a damages remedy standing alone is insufficient to extend Bivens liability. See
Tun-Cos, 922 F.3d at 526-27.

                                                        26




           Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 26 of 27
C.     Defendants’ Motion to Strike

       As noted, defendants move to strike plaintiff’s unauthorized sur-reply brief submitted in

further opposition to the instant motion to dismiss. Where the arguments and factual allegations

set forth in the sur-reply therein would not change the court’s analysis of plaintiff’s claims, the

motion is denied as moot.

                                         CONCLUSION

       Based on the foregoing, defendants’ motion to dismiss (DE 53) is GRANTED. Plaintiff’s

claims are dismissed for failure to state a claim, and this dismissal counts as a strike pursuant to

28 U.S.C. § 1915(g). Alternatively, plaintiff’s retaliation claim is dismissed without prejudice for

failure to exhaust administrative remedies. Defendants’ motion to strike (DE 66) is DENIED AS

MOOT.

       SO ORDERED, this the 30th day of September, 2020.



                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                27




         Case 5:18-ct-03186-FL Document 69 Filed 09/30/20 Page 27 of 27
